DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “provided that in Formula 1, provided that” which is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 20 recite “a number of equivalents of the compound represented by Formula A-1 is the same as the sum of equivalents of the compound represented by Formula A-2 and the compound represented by Formula A-3” which is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (U.S. 2005/0233242).
Yamanaka et al. teaches a photosensitive composition comprising (A) a resin that is decomposed by the action of an acid to increase solubility in an alkali developing solution, (B) a compound that generates an acid upon irradiation of an actinic ray or radiation, and (C1) a compound having a molecular weight of 1,000 or less and containing an aliphatic ring and an aromatic ring, and a photosensitive composition comprising (A) a resin that is decomposed by the action of an acid to increase solubility in an alkali developing solution, (B) a compound that generates an acid upon irradiation of an actinic ray or radiation, and (C2) a resin containing a hydroxystyrene unit [abstract] (claims 1 and 15). Yamanaka et al. also teaches the photosensitive composition of the invention may contain, if desired, other additives, for example, a halation-preventing agent [0250] wherein preferred examples of the halation-preventing agent include compounds capable of efficiently absorbing radiation irradiated, for example, substituted benzenes, for example, fluorene. The halation-preventing agent functions to decrease reflected light from a substrate and to reduce influence of multi-reflection in the photosensitive layer, and thus exhibiting the effect of decreasing the affection of standing wave [0259] wherein fluorene is equivalent to Formula 1 of instant claims 1-3, specifically Formula 1A of instant claims 4 and 12-14, more specifically Formula 1B of instant claim 5 when R1 and R10-R17 are hydrogen. Yamanaka et al. further teaches the photosensitive composition of the invention may contain, if desired, other additives, for example, a photo-base generator (quencher) [0250] (claims 10 and 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Yamanaka et al. and arrive at the instantly claimed composition through routine experimentation of combining known components suitable for the sought invention in order to achieve the desired effects disclosed therein.  
With regard to claim 11, Yamanaka et al. teaches specific examples of the structure of the resin (C2) includes the following:

    PNG
    media_image1.png
    162
    275
    media_image1.png
    Greyscale
[0230] in which the repeating unit on the left is a specific example of formula (a) [0211] which can be present in an amount of 20 to 90% by mole [0226] and the repeating unit on the right is a specific example of formula (b-2) [0211] which can be present in an amount of 20 to 80% by mole [0227] which are equivalent to polymerization units represented by Formula 2A and Formula 2B respectively of instant claim 11 when R100, R110, R120, and R140 are each hydrogen, a is 0, and R130 is a unsubstituted tertiary alkyl having 11 carbon atoms.
Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (U.S. 2005/0233242) as applied to claims 1 and 15 above, and further in view of Oh et al. (U.S. 2010/0113818).
With regard to claims 6-9 and 16, Yamanaka et al. teaches the above photosensitive composition comprising an acid generator but does not teach a compound represented by Formula A-1.
However, Oh et al. teaches a photoacid generator represented by formula (1) [abstract] wherein the anion moiety is represented by the following formula (1-xxxxii):

    PNG
    media_image2.png
    164
    373
    media_image2.png
    Greyscale
[page 6] which is equivalent to Formula A-1 of instant claims 6 and 16 when R4 and R5 are combined with each other such that Formula A-1 includes an aromatic ring represented by Formula B of instant claim 7 when R10 to R13 are hydrogen and when R2 and R3 are combined with each other such that Formula A-1 includes an aromatic ring represented by Formula A of instant claim 8 when R14 to R17 are hydrogen. OH et al. also teaches the moiety A+ of formula (1) is a cation which may be represented by the following formula (2-i):

    PNG
    media_image3.png
    202
    378
    media_image3.png
    Greyscale
[0043] which is equivalent to Formula A-2 of instant claim 9 when R20 is hydrogen and R21 and R22 are unsubstituted aromatic ring groups having 6 carbon atoms. Oh et al. also teaches the acid generator according to the present invention has an advantage of having a characteristic that the diffusion rate of acid, the distance of diffusion, the acidity, and the transmissibility at the time of using an ArF light source can be appropriately controlled by introducing an anion group containing an aromatic ring [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamanaka et al. to include the photoacid generator of Oh et al. through routine experimentation in order to control the diffusion rate of acid, the distance of diffusion, the acidity, and the transmissibility at the time.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. 2010/0113818).
Oh et al. teaches a chemically amplified resist composition containing the acid generator according to the present invention. The chemically amplified resist composition may also contain, in addition to the acid generator according to the invention, various conventionally used additives such as polymers, effluence suppressants, basic additives, defoaming agents, surfactants, acid diffusion controlling agents (quencher) and adhesive aids, and solvents [0060] (claims 1, 10, 12, 15, and 17) wherein the photoacid generator of the presented invention has an anion moiety which can be represented by the following formula (1-xxxxii):

    PNG
    media_image2.png
    164
    373
    media_image2.png
    Greyscale
[page 6] which is equivalent to Formula 1 of instant claims 1-3, specifically Formula 1A of instant claims 4 and 12-14, more specifically Formula 1B of instant claim 5, even more specifically Formula A-1 of instant claims 6-8, 16, and 17, more specifically Formula 1-5 of instant claim 18. Oh et al. also teaches the moiety A+ of formula (1) is a cation which may be represented by the following formula (2-i):

    PNG
    media_image3.png
    202
    378
    media_image3.png
    Greyscale
[0043] which is equivalent to Formula A-2 of instant claims 9, 19, and 20 when R20 is hydrogen and R21 and R22 are unsubstituted aromatic ring groups having 6 carbon atoms. Although Oh et al. does not teach a specific example of a resist composition comprising the anion represented by the above formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a composition through routine experimentation based on the substitution of equally suitable anions in order to achieve the desired effects disclosed therein.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. 2010/0113818) as applied to claim 1 above, and further in view of Yamanaka (U.S. 2005/0233242).
With regard to claim 11, Oh et al. teaches the resist composition comprises polymers but does not teach polymerization units represented by Formula 2A and Formula 2B.
However, Yamanaka et al. teaches a photosensitive composition comprising a resin containing a hydroxystyrene unit (C2) [0207] in which a specific example includes the following:

    PNG
    media_image1.png
    162
    275
    media_image1.png
    Greyscale
[0230] in which the repeating unit on the left is a specific example of formula (a) [0211] which can be present in an amount of 20 to 90% by mole [0226] and the repeating unit on the right is a specific example of formula (b-2) [0211] which can be present in an amount of 20 to 80% by mole [0227] which are equivalent to polymerization units represented by Formula 2A and Formula 2B respectively of instant claim 11 when R100, R110, R120, and R140 are each hydrogen, a is 0, and R130 is a unsubstituted tertiary alkyl having 11 carbon atoms. Yamanaka et al. also teaches from the standpoints of solubility of the exposed area, sensitivity and prevention of the resin from dissolution in the unexposed area, when the resin is contained in the photosensitive layer, a dissolution rate of a film of the resin alone is preferably from 0.0001 to 0.5 nm/second in a 2.38% by weight aqueous solution of tetramethylammonium hydroxide at 23°C [0209]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oh et al. to include the hydroxystyrene resin (C2) of Yamanaka in order to achieve optimal dissolution rates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oguro et al. (U.S. 2004/0191672) and Elian et al. (U.S. 6,171,755) are obvious over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722